Title: From Benjamin Franklin to George Washington, 2 April 1777
From: Franklin, Benjamin
To: Washington, George


Sir,
Paris, April 2. 1777.
As I see that the Congress has resolved upon raising 3000 Horse for the ensuing Campaign I hope M. de Cenis the bearer of this Letter, may be of great Use in forming some of the Troops, as he is acquainted with that Service, having been a Captain of Dragoons. He goes over at his own Expence, without the least Encouragement or Promise from me, which indeed I have no Authority to give. This shews a Zeal for our Cause, which has considerable Merit. I cannot speak of the Gentleman from my own knowledge but I send you inclosed the Recommendation I have received of him from Monsr. Turgot, late Comptroller of the Finances, and one of the most respectable Characters of this Nation: I refuse every day Numbers of Applications for Letters in favour of Officers who would go to America, as I know you must have more upon your Hands already than you can well employ; but M. Turgot’s Judgement of Men has great Weight with all that have the honour of knowing him, and I am confident that an Officer of his recommending will be a valuable Acquisition to our Army. With the most sincere Wishes for your Prosperity and Happiness, I have the Honour to be Your Excellency’s most obedient and most humble Servant
B Franklin
His Excelly. Genl. Washington
 
Notation: from Doctor Franklin
